J-S68039-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

SYLVAN RICHARD HEMINGWAY

                            Appellant                 No. 56 EDA 2015


                Appeal from the PCRA Order December 2, 2014
             In the Court of Common Pleas of Montgomery County
              Criminal Division at No(s): CP-46-CR-0011768-2001


BEFORE: BENDER, P.J.E., DONOHUE, J., and MUNDY, J.

JUDGMENT ORDER BY MUNDY, J.:                   FILED NOVEMBER 17, 2015

       Appellant, Sylvan Richard Hemingway, appeals pro se from the

December 2, 2014 order dismissing as untimely his second petition for relief

filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A.

§§ 9541-9546. After careful review, we affirm.

       On appeal, Appellant argues his sentence is illegal in light of Alleyne

v. United States, 133 S. Ct. 2151 (2013).1 Appellant’s Brief at 10. Upon

careful examination, we conclude that the PCRA court has authored a 14-

page opinion that thoroughly and comprehensively addresses Appellant’s
____________________________________________


1
   We note, Appellant does not argue this claim satisfies the new
constitutional right exception to the time-bar under Section 9545(b)(1)(iii),
nevertheless, as the PCRA court points out in its opinion, this Court has held
it does not. Commonwealth v. Miller, 102 A.3d 988, 995 (Pa. Super.
2014); PCRA Court Opinion, 2/19/15, at 10-11.
J-S68039-15


claim. Accordingly, we affirm on the basis of the well-reasoned February 19,

2015 opinion of the Honorable William T. Nicholas. We therefore adopt the

PCRA court’s opinion as our own and incorporate it in this judgment order.

In the event of further proceedings, the parties shall attach a copy of the

February 19, 2015 PCRA court opinion to any filings.

     Based on the foregoing, we conclude the PCRA court correctly

dismissed Appellant’s PCRA petition as untimely.       Accordingly, the PCRA

court’s December 2, 2015 order is affirmed.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2015




                                    -2-